DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 12, and 34 are objected to because of the following informalities:  
Claim 1, line 2: “comprising” should be changed to “comprising:”;
Claim 1, line 5: “left atrium” should be changed “the left atrium”;
Claim 2: line 1: “a pressure” should be changed to “the pressure”;
Claim 12, line 1: “a second portion” should be changed to “the second portion”;
Claim 34, line 5: “left atrium” should be changed to “the left atrium”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the wall” as “a wall”.
Claims 2-16 are rejected due to their dependence on claim 1.
Claim 4 recites the limitation “two pressure sensors" in line 2.  It is unclear whether the limitation is referring to two new distinct pressure sensors from the previously claimed pressure sensor of claim 1, line 8, or are the two pressure sensors the already claimed pressure sensor of claim 1, plus another new pressure sensor. If the two pressures sensors are two new distinct pressure sensors it is further unclear how the two pressure sensors are tied to the device of claim 1.
Claim 5 recites the limitation “monitoring pressure in the left atrium and the coronary sinus” in lines 1-2. Claim 1, lines 8-9 state wherein the pressure sensor is implanted “at or near the opening or in the left atrium”. It is unclear how a pressure sensor implanted in the left atrium could measure pressure in the coronary sinus and it is likewise unclear how the pressure sensor when implanted near the opening but within the coronary sinus could measure pressure in the left atrium. 
Claim 13, recites the limitation “second pressure sensor” in lines 1-2. The “second pressure sensor” lacks a clear cooperative relationship with the previously claimed device as it is unclear whether this “second pressure sensor” is within the device or separate from the claimed device. 
Claim 34 recites the limitation "the wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the wall” as “a wall”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 12, 16, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlov (U.S. Pub. No. 2010/0298930) (applicant provided).
Regarding claim 1, Orlov discloses:
A method of monitoring pressure in a patient (paragraph 0191), the method comprising advancing a device into a coronary sinus of the patient to a location near the left atrium of the patient (paragraphs 0065, 00183, and 0187 disclose wherein a catheter body 72 with a distal tip is advanced within and through the coronary sinus 52); puncturing the wall between the coronary sinus and left atrium to create an opening to the left atrium (paragraphs 0065, 00183, and 0187 disclose wherein a catheter body 72 with a distal piercing component 100 is used to puncture the tissue wall 98 separating the coronary sinus 52 from the left atrium 24); and positioning the device, the positioning comprising implanting a first portion of the device comprising a pressure sensor at or near the opening or in the left atrium (paragraphs 0188-192 disclose wherein a device including a sensor can be inserted through the opening so as to be located or implanted within the left atrium); implanting a second portion of the device in the Figures 6F-6J and paragraphs 0171-0175 disclose wherein a balloon 90 (second portion of the device) is implanted within the coronary sinus).
Regarding claim 2, Orlov discloses the method of claim 1, Orlov further discloses:
using a pressure sensor on the device to monitor pressure in the left atrium (paragraphs 0188-191 disclose wherein a device including a pressure sensor can be inserted through the opening so as to be located or implanted within the left atrium).
Regarding claim 6, Orlov discloses the method of claim 1, Orlov further discloses:
wherein positioning the first portion of the device comprises positioning the first portion in the opening (paragraphs 0188-192 disclose wherein a device including a sensor can be inserted through or in the opening so as to be located or implanted inside the left atrium).
Regarding claim 7, Orlov discloses the method of claim 1, Orlov further discloses:
wherein positioning the first portion of the device comprises positioning the first portion in the left atrium (paragraphs 0188-192 disclose wherein a device including a sensor can be inserted through or in the opening so as to be located or implanted inside the left atrium).
Regarding claim 8, Orlov discloses the method of claim 1, Orlov further discloses:
wherein positioning the first portion of the device comprises anchoring the first portion at the opening (paragraphs 0183-0186 disclose wherein the device is anchored at the opening between the coronary sinus and the left atrium). 
Regarding claim 12, Orlov discloses the method of claim 1, Orlov further discloses:
wherein positioning a second portion of the device comprises anchoring the second portion within the coronary sinus (paragraphs 0183-0186 and figures 6F-J disclose wherein the portion of the device within the coronary sinus is anchored by the inflatable balloon 90 located within the coronary sinus). 

substantially sealing the opening with a portion of the device (paragraph 0173 discloses wherein the balloon 90 sealingly presses side port 82 against the luminal wall so as to seal the opening between the coronary sinus and the left atrium).
Regarding claim 34, Orlov discloses:
A method of monitoring pressure in a patient (paragraph 0191), the method comprising advancing a first device (catheter body 72) and a second device (balloon 90) into a coronary sinus of the patient to a location near the left atrium of the patient (paragraphs 0065, 00183, and 0187 disclose wherein a catheter body 72 with a distal tip is advanced within and through the coronary sinus 52 and paragraphs 0173-0175 and Figures 6F-6J disclose wherein a balloon 90 (second device) is advanced and implanted within the coronary sinus); puncturing the wall between the coronary sinus and left atrium to create an opening to the left atrium (paragraphs 0065, 00183, and 0187 disclose wherein a catheter body 72 with a distal piercing component 100 is used to puncture the tissue wall 98 separating the coronary sinus 52 from the left atrium 24); and positioning the device, the positioning comprising implanting a first portion of the device comprising a pressure sensor at or near the opening or in the left atrium (paragraphs 0188-192 disclose wherein a device including a sensor can be inserted through the opening so as to be located or implanted within the left atrium); and positioning a-the second device in the coronary sinus (Figures 6F-6J and paragraphs 0171-0175 disclose wherein a balloon 90 (second portion of the device) is implanted within the coronary sinus).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orlov in view of Kaiser (U.S. Pub. No. 2019/0014993).
Regarding claim 5, Orlov discloses the method of claim 1, Orlov further discloses:
paragraphs 0188-191 disclose wherein a device including a pressure sensor can be inserted through the opening so as to be located or implanted within the left atrium).
Yet Orlov does not disclose:
monitoring pressure in the left atrium and the coronary sinus.
However, in the same field of cardiac output measurement systems, Kaiser discloses:
monitoring pressure in the left atrium and the coronary sinus (paragraph 0021 discloses wherein one or more pressure sensors can be placed or implanted or placed in the left atrium and coronary sinus such that an additional sensor could be placed or implanted in the coronary sinus in addition to the left atrium, as taught by Orlov).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Orlov to incorporate implanting a second portion of the device in the coronary sinus, as taught by Kaiser, in order to more accurately measure left sided filling pressures as well as cardiac output of a patient (paragraph 0021).
Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orlov in view of Lashinski et al. (U.S. Pub. 2005/0060030).
Regarding claim 3, Orlov discloses the method of claim 1, Orlov further discloses:
	wherein the positioning comprises positioning the pressure sensor in the left atrium (paragraphs 0188-191 disclose wherein a device including a pressure sensor can be inserted through the opening so as to be located or implanted within the left atrium).
	Yet Orlov does not disclose:
wherein the device includes a battery and positioning the battery in the coronary sinus.
However, in the same field of cardiac output measurement systems, Lashinski discloses:
paragraph 0285 discloses wherein the implantable device is implanted within the coronary sinus and at least figure 45 and paragraphs 0292-0293 discloses wherein the implant can measure pressure and includes a battery). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Orlov to incorporate wherein the device includes a battery and positioning the battery in the coronary sinus, as taught by Lashinski, as a simple substitution for the undisclosed power source location of Orlov in order to achieve the predictable result of powering the device from within the body.
Regarding claim 14, Orlov discloses the method of claim 1, yet Orlov does not disclose:
further comprising positioning a third portion at a location remote from the coronary sinus, wherein the location is one of a pacemaker pocket, diaphragm, and/or endovascular power supply.
However, in the same field of cardiac output measurement systems, Lashinski discloses:
further comprising positioning a third portion at a location remote from the coronary sinus, wherein the location is one of a pacemaker pocket, diaphragm, and/or endovascular power supply (paragraph 0107 discloses wherein a secondary housing (third portion) can be implanted within the a vessel (endovascular) such as the superior vena cava and paragraph 0313 discloses wherein the secondary housing includes a power module such that the third potion is at an endovascular power supply). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Orlov to incorporate further comprising positioning a third portion at a location remote from the coronary sinus, wherein the location is 
Regarding claim 15, Orlov discloses the method of claim 1, Yet Orlov does not disclose:
implanting a power source comprising a can at a subcutaneous, endovascular, and/or subxiphoid location remote to the device, and connecting the can or power source to the pressure sensor.
However, in the same field of cardiac output measurement systems, Lashinski discloses:
implanting a power source comprising a can at a subcutaneous, endovascular, and/or subxiphoid location remote to the device, and connecting the can or power source to the pressure sensor (paragraph 0107 discloses wherein a secondary housing can be implanted within the a vessel (endovascular) such as the superior vena cava and paragraph 0313 discloses wherein the secondary housing includes a power module and wherein the secondary housing is in connection with the implant including the control module (pressure sensor) (paragraph 0292) and figures 55-56 show wherein the secondary housing 1026 is can shaped). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Orlov to incorporate implanting a power source comprising a can at a subcutaneous, endovascular, and/or subxiphoid location remote to the device, and connecting the can or power source to the pressure sensor, as taught by Lashinski, as a simple substitution for the undisclosed power supply location of Orlov in order to achieve the predictable result of powering the device.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Orlov in view Abunassar et al. (U.S. Pub. No. 2019/0167197).
Regarding claim 4, Orlov discloses the method of claim 1, yet Orlov does not disclose:
wherein the positioning comprises positioning two pressure sensors in the left atrium at two different locations, the method further comprising monitoring pressure at the two locations of the left atrium.
However, in the same field of cardiac pressure measurement systems, Abunassar discloses:
wherein the positioning comprises positioning two pressure sensors in the left atrium at two different locations, the method further comprising monitoring pressure at the two locations of the left atrium (paragraphs 0114 disclose wherein the pressure sensing system may include multiple that extend to various positions within the left atrium).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the positioning comprises positioning two pressure sensors in the left atrium at two different locations, the method further comprising monitoring pressure at the two locations of the left atrium, as taught by Abunassar, in order to increase the accuracy of the measurement readings by incorporating multiple measurements at multiple different locations within the atrium of the heart.
Regarding claim 13, Orlov discloses the method of claim 1, yet Orlov does not disclose:
positioning a second pressure sensor in the left atrium.
However, in the same field of cardiac pressure measurement systems, Abunassar discloses:
paragraphs 0114 disclose wherein the pressure sensing system may include multiple that extend to various positions within the left atrium).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate positioning a second pressure sensor in the left atrium, as taught by Abunassar, in order to increase the accuracy of the measurement readings by incorporating multiple measurements at multiple different locations within the atrium of the heart.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orlov in view of Winshtein et al. (U.S. Pub. No. 2015/0157268) (applicant provided).
Regarding claim 9, Orlov discloses the method of claim 8, yet Orlov does not disclose:
wherein positioning the first portion of the device comprises anchoring the first portion at the opening.
However, in the same field of cardiac measurement systems, Winshtein discloses:
wherein positioning the first portion of the device comprises anchoring the first portion at the opening (paragraphs 0036, 0082, 0103, and 0113 disclose wherein the retention member 1300 (tether) is positioned on one side of a wall W1, and wherein the wall is a wall of the atrium and the first anchor is capable of being located in the left atrium).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein positioning the first portion of the device comprises anchoring the first portion at the opening, as taught by Winshtein, in order to secure the device within the proper position of the atrium of the heart to ensure accurate measurement. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Orlov Goetzinger et al. (U.S. Pat. No. 7860579) (applicant provided).
Regarding claim 10, Orlov discloses the method of claim 8, yet Orlov does not disclose:
wherein the anchoring comprises deploying a nitinol anchor on at least one side of the opening.
However, in the same field of cardiac measurement systems, Goetzinger discloses:
wherein the anchoring comprises deploying a nitinol anchor on at least one side of the opening (column 6, lines 52-58 disclose wherein the anchor 14 can be formed of nitinol and figure 11, column 7, lines 64-67, column 8, lines 1-19, and column 8, lines 44-54 disclose wherein the anchor is used to secure the device to a side of a wall of the heart).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the anchoring comprises deploying a nitinol anchor on at least one side of the opening, as taught by Goetzinger, in order to secure the device within the proper position of the atrium of the heart to ensure accurate measurement without adverse reactions. 
Regarding claim 11, Orlov discloses the method of claim 8, Orlov further discloses:
wherein the anchoring comprises deploying into the left atrium side of the opening (paragraphs 0065, 00183, and 0187 disclose wherein a catheter body 72 with a distal piercing component 100 is used to puncture the tissue wall 98 separating the coronary sinus 52 from the left atrium 24 to deploy or push the device into the left atrium side (see figures 6F-J)) and a self-expandable anchor (inflatable balloon 90) on the coronary sinus side of the opening, the first and second anchors configured to grasp the wall between the coronary sinus and left atrium (paragraphs 0183-0186 and figures 6F-J disclose wherein the device is anchored at the opening between the coronary sinus and the left atrium with the inflatable balloon 90 on the coronary sinus side).
Yet the combination does not disclose wherein the 
wherein the anchoring comprises deploying a first self-expandable anchor on the left atrium side of the opening and a second self-expandable anchor and the first and second anchors configured to grasp the wall between them.
However, in the same field of cardiac measurement systems, Goetzinger discloses:
wherein the anchoring comprises deploying a first self-expandable anchor (arms 26) on the left atrium side of the opening and a second self-expandable anchor (legs 28) and the first and second anchors configured to grasp the wall between them (figure 11 and column 5, lines 1-49 disclose wherein the anchor system has deployable expandable arms 26 (first self-expandable anchor) and legs 28 (second self-expandable anchor) that are used to grasp opposite sides of wall of the heart, that the expandable balloon anchor portion of Orlov could be substituted for the arm and leg anchor structure of Goetzinger).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the anchoring comprises deploying a first self-expandable anchor on the left atrium side of the opening and a second self-expandable anchor and the first and second anchors configured to grasp the wall between them, as taught by Goetzinger, in order to secure the device within the proper position of the atrium of the heart to ensure accurate measurement. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792